IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0961
                                Filed June 3, 2020


IN RE THE MARRIAGE OF ERENDIRA ZORAYDA ALDAMA
AND CHRISTOPHER JAMES ALDAMA

Upon the Petition of
ERENDIRA ZORAYDA ALDAMA,
      Petitioner-Appellant,

And Concerning
CHRISTOPHER JAMES ALDAMA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



       Erendira Aldama appeals the district court’s denial of her petition to modify

the decree dissolving her marriage to Christopher Aldama. AFFIRMED.




       C. Aron Vaughn and Barry S. Kaplan of Kaplan & Frese, LLP, Marshalltown,

for appellant.

       D. Raymond Walton, Waterloo, for appellee.




       Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       Erendira and Christopher Aldama married in 2003 and divorced in 2014.

The district court granted Christopher physical care of their three children, born in

2004, 2006, and 2009, subject to midweek and every-other-weekend visitation with

Erendira as well as summer visitation of “six weeks,” to be taken in “three two-

week increments.” At the time of the divorce, Erendira lived in Waterloo and

Christopher lived in Tama, Iowa.

       Four years after the dissolution decree was filed, Erendira petitioned to

modify the physical care provision. She alleged “a material and substantial change

of circumstance requiring” placement of the children “in [her] primary care.”

Christopher answered with an assertion that the petition was “a response to his

recent move to the Newton Iowa area from his and the children’s home in Tama

County.” He argued the move did “not qualify as a substantial and material change

in circumstances given that the distance between their home in Tama County and

Newton is not 150 miles in distance.” See Iowa Code § 598.21D (2018) (“If a

parent awarded joint legal custody and physical care or sole legal custody is

relocating the residence of the minor child to a location which is one hundred fifty

miles or more from the residence of the minor child at the time that custody was

awarded, the court may consider the relocation a substantial change in

circumstances.”).

       Following a hearing, the district court denied the petition.       The court

reasoned that Erendira “failed to establish the required change in circumstances

to bring about a modification of the placement.” See In re Marriage of Hoffman,

867 N.W.2d 26, 32 (Iowa 2015) (requiring proof “that conditions since the decree
                                          3


was entered have so materially and substantially changed that the children’s best

interests make it expedient to make the requested change”). However, the court

changed the drop-off and pick-up location for weekend visitations, requiring the

parents to exchange the children at “a halfway point between Waterloo and

Newton.”

       On appeal, Erendira contends she established a material and substantial

change of circumstances based on (1) “the circumstances surrounding”

Christopher’s move to Newton; (2) her increased travel for visitations; (3) her

inability “to attend many extracurricular activities”; (4) the “scholastic decline” of

the older children; (5) “Christopher’s lack of support of the children’s relationship

with” her; and (6) “the children’s strong preference to live in Waterloo with” her. On

our de novo review, we are not persuaded she satisfied her “heavy burden.” See

In re Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa 1983).

       Christopher moved to Newton following his acceptance of a job promotion

that required him to work in Des Moines. He testified he chose Newton because

it “was kind of a midpoint” between Tama and Des Moines, and it had “one of the

best schools in that region.” He noted that the distance from Waterloo to Newton

was less than 150 miles and his move from Tama to Newton only added forty-five

miles to the trip from Waterloo. We are persuaded that the distance did not amount

to a substantial change of circumstances.

       We turn to Erendira’s contentions that the move nonetheless doubled her

travel time and prevented her from attending the children’s extracurricular

activities. True, Christopher’s move rendered Erendira’s Wednesday evening

visits more burdensome. But Christopher testified the children’s “sport practices
                                         4


on Wednesdays” made “it a little difficult” for him to transport them to a midway

point for the visits. And, he noted that holding the visits in Newton had the added

benefit of allowing Erendira to attend the sporting events. Christopher’s points are

well-taken. Although Erendira’s Wednesday visits were cut short by thirty to forty-

five minutes because of the travel time, her ability to participate in the children’s

extracurricular activities together with the district court’s modification of the

weekend visitation provision to provide for a midpoint exchange offset the

decrease in time.

       The “scholastic decline” of the older two children was more complicated.

Christopher acknowledged that the quarter in which the modification hearing was

held was “the worst quarter for [the oldest child] that” he had “seen in a while.” He

attributed the decline to a lack of motivation as well as the child’s age and said he

was working with the teachers to address the issue. While the oldest child’s

apparent downward spiral might be viewed as a substantial change of

circumstances, Erendira conceded the children’s school struggles were “a problem

since before they moved to Newton” and were only “[a] little bit more” problematic

after the move. Christopher’s testimony about the middle child substantiates her

assessment. He noted that the child “had a very difficult time reading” from the

time of the divorce and “it took probably a year and a half, two years to get him up

to pace.” We conclude the older children’s grades did not amount to a material

and substantial change of circumstances.

       Nor are we persuaded that uprooting the children to a new school system

for a second time in less than two years was in their best interests. By the time of

the modification hearing, the children had been enrolled in the Newton school
                                          5


district for one school year and, according to Christopher, had settled in and made

friends. He conceded the children did “a great job getting homework done” on their

weekends with Erendira, but nothing prevented her from continuing to engage the

children in this manner.

       We come to Erendira’s contention that Christopher failed to support the

children’s relationship with her. See In re Marriage of Whalen, 569 N.W.2d 626,

629 (Iowa Ct. App. 1997) (“Failing to cooperate and communicate with a child’s

other parent can result in loss of custody.”). The district court made contrary

findings. The court explained that a problem with Erendira’s access to school

records “was alleviated in a matter of days” and, contrary to Erendira’s assertion,

the oldest child “was able to contact” her mother “by phone at any reasonable

time.” The court determined Erendira rather than Christopher was the parent who

was less “supportive of” the other’s “relationship with the children as the court had

previously hoped.” We give weight to the findings, in light of the court’s unique

ability to assess witness credibility. See Hoffman, 867 N.W.2d at 32.

       We are left with the oldest child’s stated preference to live with Erendira.

“The court considers a child’s wishes on this question, taking into account the

child’s age and maturity.” Id. at 35. That said, the child’s preference is “entitled to

less weight in this modification action than . . . in an original custody proceeding.”
Id.

       The child thoughtfully informed the district court of her reasons for wanting

a change in the physical care arrangement. The court recognized she had “a much

closer relationship with” Erendira but determined a transfer of physical care was

not the answer. The court encouraged the parents “to work with [the child] to
                                         6


maintain her close relationship with [Erendira] and improve her relationship with

[Christopher].”

       We agree with the court’s reasoning. We also credit Christopher’s assertion

that separation of the oldest child from her siblings was “absolutely” not in the

children’s best interests. See In re Marriage of Quirk-Edwards, 509 N.W.2d 476,

480 (Iowa 1993) (“Siblings in dissolution actions should be separated only for

compelling reasons.”).

       On our de novo review of the record, we conclude the district court acted

equitably in denying Erendira’s petition to modify the physical care provision of the

dissolution decree.

       Erendira also sought a modification of the visitation provision of the

dissolution decree to afford her “visitation throughout the summer, with Christopher

having the children every other weekend and Wednesday evenings.” She is

correct that the standard for modifying visitation provisions is lower than the

standard for modifying a physical care determination.       See In re Marriage of

Salmon, 519 N.W.2d 94, 95–96 (Iowa Ct. App. 1994) (“The parent seeking to

modify child visitation provisions of a dissolution decree must establish by a

preponderance of evidence that there has been a material change in

circumstances since the decree and that the requested change in visitation is in

the best interests of the children.”). But she did not articulate what change of

circumstances warranted such a drastic revision of the decree’s liberal summer

visitation schedule. Accordingly, we affirm the denial of her request.

       AFFIRMED.